DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 04/08/2022. 

Claims 1, 3-11 and 13-20 are currently pending. Claims 2, 12, and 21 have been cancelled. Claims 1, 7, 11, and 17 have been amended.  Claims 1, 11 are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.





Information Disclosure Statement


3.	The Applicant’s Information Disclosure Statement filed 04/08/2022 has been received, entered into the record, and considered.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 4-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663) in view of  Duffield et al. (US 20150089424). 
As to Claim 11:
Papale teaches a computer-implemented method (Abstract: methods provide a platform) comprising: 

displaying a user interface ([0005]: (a graphical user interface (GUI) also may be provided for enabling the user to specify values of developer-defined inputs via a control element (e.g., a search box, field, chart, table, or list) within the GUI) comprising: 

a first panel and a second panel ([0005]-[0007] and [0019]-[0023]: one or more panels displayed within the dashboard);

a first menu of event conditions for a user to select ([0004] -[0007]: each panel template may be defined by a developer in advance to include a set of inputs, a search (e.g., “a query" or "search query"), and a visualization (or set of visualization parameters). Users may select pre-defined panel templates that each define a panel for inclusion in the interactive dashboard, and then when the dashboard of user-selected panels is actually displayed, use the set of inputs of a particular panel to specify criteria that may further define the corresponding query and/or that may alter the visualization of data produced by executing the query);

a second menu of actions for the user to select,  wherein the actions are to be taken in response to a selected event condition ([0030]- [0034]: a GUI may be provided for enabling the user to specify values for inputs via a control element (e.g., a search box, field, or dropdown list) within the GUI. The GUI also may enable the user to arrange, organize, or change visual properties (e.g., a size or position) of each panel displayed within the dashboard/ [0044]: if two or more panels in a dashboard have the same input options (e.g., a dropdown menu enabling the selection of either option A or option B), then a computing system may combine the UI or control elements for that input into a single input common to the two or more panels dependent on that input); and

an event-viewing graph ([0025] and [0033]: the search query of each panel definition 110 may be for any type of data desired to be displayed in a visualization panel … selection of one of a plurality of visualization types, such as one of: a bar chart, a line chart, a pie chart, results table, single values, maps, and so on);

receiving a user selection of a first event condition, from the first menu of event conditions, associated with the first panel and the second panel ([0050]-[0051]: (the Exchange panel and the Event log panel may each include a global input that allows the user to select from a list of computer hosts. In this case, the matching global inputs, e.g., the computer host inputs from each panel, may be combined into one user control element, e.g., a selector control, for the user. The resulting user experience enables the user in this example to select from a list of computers running Exchange and retrieve the knowledge of the mailboxes and the event logs for the selected machine… the visualization of a first panel may include a list of servers displaying Exchange mailbox information. The user's selection of a given server within the first panel may be used as an input to drive a search within a second panel, e.g., which may show detailed error information from the selected server);

receiving a user selection of a first action, from the second menu of actions, to be taken in response to the first event condition ([0059]-[0061]: once a user has selected one or more panels in the dashboard-creation page, such as by dragging a label for each selected panel onto a drop-zone area of the dashboard-creation page, indications of the selected panels are displayed in the dashboard-creation page. These indications in the dashboard-creation page of the selected panels can be a representation of what each of the selected panels will look like in the dashboard (in some embodiments, a display of the dashboard is included in the dashboard-creation page, which has additional UI elements enabling the selection of panels and manipulation of what the dashboard will look like when displayed alone), or the indications in the dashboard-creation page of the selected panels can be labels identifying the panels. Moreover, the dashboard-creation page could in some embodiments display, for each of the selected panels, an indication of the query and the visualization format specified in each panel's panel template; where this is done, the dashboard-creation page may optionally enable the user to make edits to or modify the query or the visualization format for any of the panel templates corresponding to selected panels);

generating code corresponding to the first event condition and the first action; and adding the generated code to the user interface in relation to the first panel and the second panel ([0045]-[0047]: generating a visualization of each panel (step 312) based on the query, inputs, identified visualization, and the determination of the scope of each input of the panel. As described above, in certain embodiments, an initial visualization of each panel may be generated based on execution of a base query for data to be initially visualized in the panel…generating and/or updating a visualization of the dashboard page based on the generated visualization of each panel (step 314) … generating the visualization of the dashboard page based on the user's selection of an order, position, size, shape, color, or other appearance parameters, selected for one or more of the visualization panels…upon generating and displaying the generated visualization of the dashboard page to the user, receiving a user input to provide and/or update one or more of the inputs (step 316). As described above, the one or more inputs may impact one or more of the visualization panels, whether through the query or directly via visualization parameters, and based on whether each input is a local input (i.e., for a particular panel) or a global input (i.e., for more than one panel).

Papale, however, does not specifically teach, Duffield teaches update the event-viewing graph to include a visual indication of a relationship between the first event condition and the first action ([0071-0072]: the node fill-color scheme and the node border-color scheme may each be advantageously selected so as to provide rich visual information to the operator. For example, in an embodiment the node borders may be set to indicate the section with which the node is associated, while the node fill color may be selected to show greyscale shading indicating the node exit percentage. Such an arrangement may allow the operator to quickly identify the articles/pages and sections from which users are exiting the app).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Papale with Duffield because it would have provided the enhanced capability for dynamically updating a graph.

 As to Claim 14:
Papale teaches receiving a user selection of a second action, from the second menu of actions, to also be taken in response to the first event condition; and generating code corresponding to the first event condition and the first and second actions [0045]-[0047].
As to Claim 15:
Papale teaches either first action or the second action is triggered in response to a number of times that the first event condition has occurred [0054].
As to Claim 16:
Papale teaches either first action or the second action is triggered further in response to whether or not a second event has occurred [0054].

As to Claims 1 and 4-6:
Refer to the discussion of Claims 11 and 14-16 above, respectively, for rejection. Claims  1 and 4-6 are the same as Claims 11 and 14-16, except Claims 1 and 4-6 are system Claims and Claims 11 and 14-16 are method Claims. 

Allowable Subject Matter

5.	Claims 3, 7-10, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the result of a final update search by the Examiner.

Response to Arguments


6. 	Applicants’ arguments filed 04/08/2022 have been fully considered but are moot in view of the new ground(s) rejection.

Contact information



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176